COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


STANLEY MAURICE HOOD
                                                                MEMORANDUM OPINION *
v.     Record No. 2732-08-4                                         PER CURIAM
                                                                    APRIL 14, 2009
GDI, INC. AND
 NATIONAL FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James R. Becker, on brief), for appellant.

                 (Jennifer G. Capocelli; Law Offices of Roya Palmer Ewing, on
                 brief), for appellees.


       Stanley Maurice Hood (claimant) contends the Workers’ Compensation Commission

erred in finding that his application alleging a change in condition was barred by the applicable

statute of limitations contained in Code § 65.2-708. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Hood v. GDI, Inc., VWC File

No. 208-18-62 (Oct. 17, 2008). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.